Citation Nr: 0723962	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to a service-connected back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  The case was remanded 
by the Board in December 2006 in order for a complete 
notification letter to be issued to the veteran.  This letter 
was issued in December 2006 and the veteran was issued a 
supplemental statement of the case in March 2007.


FINDINGS OF FACT

1.  The presence of a bilateral hip disability has not been 
objectively identified.

2.  The presence of a bilateral knee disability has not been 
objectively identified.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not proximately due to or 
aggravated by a service-connected back disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

2.  A bilateral knee disability was not proximately due to or 
aggravated by a service-connected back disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued an incomplete notification 
letter in August 2002.  This defective notice was followed by 
a complete notification letter issued in December 2006 after 
the case was remanded by the Board for such notification to 
take place. The defective notice and untimely complete notice 
was cured by the later issuance of a March 2007 supplemental 
statement of the case.  The appellant has been provided the 
appropriate notice prior to the claim being adjudicated by 
the Board and prior to the last final adjudication by the RO.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
No VA examination is necessary at this time as the veteran 
has not submitted evidence of a relationship between his 
service-connected back disorder and his hip and knee 
disorders.  There does not appear to be any other evidence, 
VA or private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.



II.  Claims for Entitlement to Service Connection

The veteran claims that he has bilateral hip and knee 
disorders that are related to his service-connected back 
disability.

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may also be granted as 
secondary to any service-connected disability when the 
evidence shows the disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran is service-connected for a back disability 
described as lumbar disc disease and rated as 40 percent 
disabling, since March 2002.  The veteran initially was 
awarded service connection for this disability in January 
1974 and was granted a 20 percent disability rating at that 
time.

The veteran's VA treatment records indicate complaints of hip 
pain in 2002 along with the veteran's ongoing complaints of 
back pain associated with his service-connected back 
disability.  While the veteran's VA treatment records 
indicate these complaints of hip pain, they do not include a 
diagnosis regarding this symptom.  The veteran's VA treatment 
records indicate nothing regarding his knees whatsoever.

Despite the veteran's contentions that he currently suffers 
from bilateral hip and knee disorders that are related to his 
service-connected back disability, there is no medical 
evidence suggesting such an etiological opinion or diagnosis.  
Since there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having a bilateral hip or knee 
disability, the veteran's claim for service connection must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran may sincerely believe that he has 
bilateral knee and hip disabilities as secondary to his 
service-connected back disability, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence establishes that 
the veteran currently does not have bilateral knee and hip 
disabilities that were either caused by or aggravated by his 
service-connected back disability.  As the preponderance of 
the evidence is against the claims, there is no reasonable 
doubt to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to a service-connected back 
disorder, is denied.

Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected back 
disorder, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


